This is an appeal from a judgment in favor of the plaintiff and against the appellants only, for the sum of $712.71. [1] The sole ground of appeal is that the evidence is insufficient to support the following findings: "That at various times between the 5th day of February, 1926, and the 26th day of July, 1928, the plaintiff paid to the defendants, M. Murdock and L.L. Redfern, the sum of $2,354.26 in cash, and thereafter the said defendants paid out on behalf of the plaintiff various sums of money amounting in all to the sum of $1,641.55, and that the said defendants retained and still retain the sum of $712.71 out of the moneys paid by plaintiff to the said defendants."
The testimony of the appellant Murdock shows the receipt by appellants of $2,354.26 and that they paid out for respondent $1641.55 and nothing more. One direct question and its answer is sufficient to dispose of the appeal. Counsel: *Page 649 
"Q. So that you still have on hand of Mrs. Cooper's money $721.77 — is that correct? A. Yes sir." In more detail we come to the same conclusion from the remainder of the testimony. There is no merit in the appeal.
Judgment affirmed.
Craig, Acting P.J., and Fricke, J., pro tem., concurred.